Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 8, 2018

                                      No. 04-18-00415-CR

                                     Gilberto CARREON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR3963
                      Honorable Catherine Torres-Stahl, Judge Presiding

                                         ORDER

        After this court granted appellant’s first motion for extension of time, appellant’s brief
was due October 4, 2018. Appellant has now filed a second motion for extension of time, asking
for an additional thirty days in which to file the brief. After review, we GRANT appellant’s
motion and ORDER appellant to file his brief in this court on or before November 5, 2018 – the
actual thirtieth day, November 3, 2018, is a Saturday, so the brief is due the following Monday,
November 5, 2018. See Tex. R. App. P. 4.1(a).

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court